Title: To George Washington from Henry Lee, Jr., 20 December 1785
From: Lee, Henry Jr.
To: Washington, George



Dear Genl
[20 December 1785]

I had provided for you all the forest trees we possess except the cypress worthy of transplantation, & joined to them some chosen fruit trees.
I directed a label or some designation to be affixed to the fruit trees to shew their kind.
Two oppertunitys having offered to send them up to you. I thought it better to leave them, where they were, than to send them to popes creek—A Captain Hungerford promised certainly to receive them & deliver them at Mount Vernon—if he should deceive, a few negroes of Mr Kendals were to come up by water, by which conveyance the trees would surely be sent. There is also a box with the gloucester nut & the horse-chesnut which is filled with sand agreable to your directions.
Mrs Lee brought up with her all the gloucester nuts we found at home, which she begs your acceptance of—they are only a

taste, but will shew the value of the tree—If I can serve you in my absence, your commands will be received with the highest pleasure and executed in the best mode in my power. I sincerely pray for the continuation of your health, & have the honor to be with the most perfect regard your unceasing friend and h: ser.
Henry Lee Jun.
I could not find any person ⟨capa⟩ble of transplanting the ⟨cyp⟩ress; Mr McCarty has sent up some seed for you, I beleive the honey locust. I will send them to Mount Vernon.
